UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 07-5101


UNITED STATES OF AMERICA,

               Plaintiff − Appellee,

          v.

RICO JARUIASE JOY,

               Defendant − Appellant.



                            No. 07-5102


UNITED STATES OF AMERICA,

               Plaintiff − Appellee,

          v.

TERRELL KURT MYERS,

               Defendant − Appellant.



                            No. 07-5104


UNITED STATES OF AMERICA,

               Plaintiff − Appellee,

          v.
JAMETRIUS LAQUAN JUDGE,

                Defendant − Appellant.



                            No. 07-5105


UNITED STATES OF AMERICA,

                Plaintiff − Appellee,

           v.

ABDUL JAMAL BRYANT,

                Defendant − Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.      Terry L. Wooten, District
Judge.     (4:06-cr-01317-TLW-6;  4:06-cr-01317-TLW-4; 4:06-cr-
01317-TLW-5; 4:06-cr-01317-TLW-3)


Argued:   March 25, 2009                      Decided:   July 2, 2009


Before WILLIAMS, Chief Judge, WILKINSON, Circuit Judge,          and
David A. FABER, Senior United States District Judge for          the
Southern District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: David Bruce Betts, Columbia, South Carolina, for
Appellants.   Rose Mary Sheppard Parham, OFFICE OF THE UNITED
STATES ATTORNEY, Florence, South Carolina, for Appellee.      ON
BRIEF: John Wesley Locklair, III, LOCKLAIR LAW FIRM, LLC,
Surfside Beach, South Carolina, for Appellant Rico Jaruiase Joy;
Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant Jametrius Laquan Judge; Henry M.
Anderson, Jr., Florence, South Carolina, for Appellant Abdul
Jamal Bryant.     W. Walter Wilkins, United States Attorney,

                                 2
Columbia, South Carolina, Carrie A. Fisher, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

       Following the denial of their motions to suppress, Rico

Joy,       Abdul      Jamal     Bryant,        Terrell    Kurt     Myers,       and     Jametrius

Laquan       Judge       (collectively            “Appellants”)      entered       conditional

guilty       pleas       to    being    felons       in   possession       of    firearms       and

ammunition in violation of 18 U.S.C.A. § 922(g)(1) (West 2000).

They       now   collectively           appeal      the   district      court’s        denial    of

those       motions,          arguing       here,    as   below,     that       there    was     no

probable cause to justify their arrest and, accordingly, that

the search incident to their arrest was unconstitutional. *



                                                    I.

       In 2006, the Horry County Police Department (“HCPD”) began

investigating            the    drug     activities       of    Lawrence        Davis.        After

confidential           informants           purchased     drugs      from       Davis    on     two

different        occasions,           the    HCPD    decided    to   set    up     a    buy/bust,

planning         to      arrest        Davis      after    a     confidential           informant

purchased          the        drugs.         On     November      29,      2006,       the     lead

investigator           for      the     case,       Detective     Jolliff,        and    another


       *
       Appellants also argue that the search was unjustified
under a Terry v. Ohio, 392 U.S. 1 (1968) analysis, which
presents a less onerous standard for the Government to meet than
that for probable cause. Because we affirm the district court’s
finding that there was probable cause to arrest Appellants,
however, we do not address this argument.



                                                    4
investigator, Detective Mark Cooper, arrived at the home where

the    drug     buy    was     supposed      to    occur.       Jolliff      and    Cooper

monitored the residence from a position behind its garage, and

additional units set up a perimeter.                    The officers had expected

Davis to arrive alone, but he arrived accompanied by two other

vehicles containing the Appellants.                   Davis and his driver exited

their    vehicle,       a     red   Chevy,     and    entered       the    house.     The

Appellants also exited their vehicles, a white Ford and a gray

Kia, and spread out to stand at equidistant intervals in the

home’s driveway.             They did not talk; the four Appellants simply

stood in their positions for twenty minutes until Davis and his

driver    exited       the    home,    at   which     point    all    four   Appellants

returned to their vehicles.

       Detective Jolliff, who was monitoring the drug buy with a

recording device, made the decision to “[t]ry to get all three

cars.”     (J.A. at 340.)           When the drug buy was complete, Jolliff

told the other officers that “everybody is getting in all three

vehicles.”        (J.A. at 341.)             Jolliff was unsure which vehicle

contained Davis, but the dispatcher told Jolliff that he needed

to    “[c]all    it”    because       the   dispatcher        did    not   believe   that

Jolliff had enough evidence to prove a conspiracy among all of

the     individuals.           (J.A.    at        341-42.)      Although      he     never

specifically withdrew his order to stop the other two vehicles,



                                              5
Jolliff ultimately instructed the officers that the dealer was

in the red car.

        Acting pursuant to that information, the officers initiated

a “takedown” of all three vehicles when they stopped for a red

light.     During this takedown, officers approached the vehicles,

ordered the occupants out, patted them down, arrested them, and

searched the vehicles.        The officers recovered one gram of crack

cocaine, one stun gun, and a loaded 9mm pistol from Davis and

his driver, who had occupied the red car.                    The officers likewise

recovered    a     loaded   NEF   .32        caliber   revolver       from   Bryant’s

waistband,    and    a   loaded   and    chambered         Glock    9mm   pistol   from

Myers’s    waistband.       The   officers          also     seized   a   loaded   and

chambered Ruger .45 caliber pistol from Joy’s waistband.                             No

weapon was recovered from Judge’s person, but a loaded Ruger .44

caliber pistol was found near the driver’s seat where Judge had

been seated.        Bryant and Myers had occupied the white Ford,

while Joy and Judge had been riding in the gray Kia.

        On December 19, 2006, a federal grand jury in the District

of South Carolina indicted Bryant, Myers, Joy, and Judge, as

well as Davis and his driver, charging them with, inter alia,

being     felons    in   possession      of       firearms     and    ammunition    in

violation     of    18   U.S.C.A.       §§       922(g)(1)    and     924(e).      The

Appellants moved to suppress the firearms and ammunition found

at the time of their arrest, arguing that the officers did not

                                             6
possess the probable cause necessary to stop their vehicles,

arrest them, and search their persons.                 After a hearing, the

district court determined that probable cause existed to arrest

the four Appellants and denied their motions to suppress.                     The

district court later denied a motion to reconsider, prompting

the four Appellants to file conditional guilty pleas, reserving

the right to appeal the district court’s denial of their motions

to   suppress.      The   Appellants        were   sentenced    at   a   separate

hearing on October 30, 2007, and all four timely appealed.                    We

possess jurisdiction over their claims pursuant to 28 U.S.C.A.

§ 1291 (West 2006).



                                        II.

      In reviewing the denial of a motion to supress, we review

the district court’s legal conclusions de novo and its factual

findings for clear error.          United States v. Blatstein, 482 F.3d

725, 730 (4th Cir. 2007).           We view the evidence in the light

most favorable to the prevailing party below.                  United States v.

Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

                                        A.

      A   warrantless     arrest   is    constitutionally       permissible   if

there is probable cause for the arresting officer to believe

that a felony is being or has been committed by the arrested

individual.      See United States v. McCraw, 920 F.2d 224, 227 (4th

                                        7
Cir. 1990).        Probable cause to arrest exists if the facts and

circumstances within the arresting officers’ knowledge at the

moment the arrest is made would be sufficient for a prudent man

to believe that the defendants had committed an offense.                         United

States v. Dorlouis, 107 F.3d 248, 255 (4th Cir. 1997).                            “While

probable cause requires more than bare suspicion, it requires

less than that evidence necessary to convict.”                      United States v.

Gray,    137    F.3d   765,     769   (4th    Cir.     1998)    (internal      quotation

marks omitted).        Even “seemingly innocent activity” can provide

the basis for probable cause when considered in the context of

the surrounding circumstances.                   Taylor v. Waters, 81 F.3d 429,

434 (4th Cir. 1996).

       The district court found that Bryant, Myers, Joy, and Judge

“were involved in setting up a perimeter” while Davis and his

driver    were    inside      conducting      the      drug    transaction     with   the

confidential       informant.         (J.A.       at   241.)      In    reaching      this

conclusion, the district court pointed to undisputed evidence

that the Appellants, though riding in separate vehicles, arrived

together with Davis, a known drug dealer, and his driver.                             The

Appellants       walked    to   specific         locations     around    the   property

where the drug transaction was taking place, did not speak to

each    other    during    their      time   outside      of    their   vehicles,     and

returned to their vehicles and left when Davis and his driver

exited the building.            The district court concluded that setting

                                             8
up a perimeter signaled involvement with the drug transaction

taking place inside and gave the arresting officers probable

cause to arrest the Appellants.

       We agree. Detective Jolliff observed the Appellants arrive

with a known drug dealer at the scene of an arranged buy/bust

and take positions at equidistant invervals around the house

without speaking to one another.               Detective Jolliff, an officer

experienced in surveillance and buy/bust operations, testified

that the Appellants’ actions suggested that they were lookouts

for    the    drug    deal,   and    the   district    court       relied   on     this

testimony in making its determination.                 The Appellants offer us

no alternative explanation for their presence at the scene.

       Of course, “a police officer may draw inferences based on

his own experience in deciding whether probable cause exists. .

. . [a]n appeals court should give due weight to a trial court’s

finding      that    the   officer   was   credible    and     the    inference    was

reasonable.”          Ornelas   v.    United    States,      517     U.S.   690,   700

(1996).      Thus, we agree with the district court and find that a

reasonable officer, after witnessing their behavior at a known

drug    transaction,        would    believe    that     the       Appellants      were

involved in the transaction and thus had committed an offense.

See United States v. Rivera, 370 F.3d 730, 733 (8th Cir. 2004)

(finding probable cause where suspect’s “actions and behavior,

although perhaps seemingly innocuous to the general public, were

                                           9
reasonably suspicious to officers trained to recognize behaviors

consistent with those of a lookout for a drug deal”).

                                          B.

     In response to this relatively common-sense conclusion, the

Appellants raise two arguments.                First, the Appellants point out

that the dispatcher in this case told the arresting officers

that there was not enough evidence to convict the Appellants for

conspiracy     with    the    drug      dealer.         Thus,   according   to   the

Appellants, the arresting officers could not have believed that

probable cause existed to stop and arrest them.                        Second, the

Appellants claim that, even if Detective Jolliff was aware of

facts that would establish probable cause, his knowledge cannot

be imputed to the officers who actually effected the arrests of

the Appellants.       We find neither argument persuasive.

                                          i.

     With      respect       to   the     Appellants’       argument    that     the

dispatcher’s ruminations somehow preclude a finding of probable

cause,    we    note     that      whether        one     particular    individual

subjectively believes probable cause does or does not exist is

irrelevant. “Because probable cause is an objective test, we

examine the facts within the knowledge of arresting officers to

determine whether they provide a probability on which reasonable

and prudent persons would act; we do not examine the subjective

beliefs   of   the    arresting      officers      to    determine   whether     they

                                          10
thought that the facts constituted probable cause.”                                          Gray, 137

F.3d at 769.           Here, Appellants had just been observed in what

the     district       court        determined          was         the     establishment             and

maintenance of a perimeter to safeguard a drug transaction.                                          The

Appellants arrived and left at the same time as the dealer.                                           We

believe that this knowledge of Appellants’ participation in a

known     drug    transaction          “provide[s]              a    probability             on    which

reasonable       and     prudent       persons          would         act.”            Id.          Thus,

Appellants’      contention          that    the       dispatcher’s             personal          beliefs

preclude a finding of probable cause is without merit.

                                              ii.

       Likewise, the Appellants’ argument that Detective Jolliff’s

knowledge of their activities cannot be imputed to the officers

who actually initiated the arrests is similarly without merit.

Under     the     collective          knowledge            doctrine,             the     collective

knowledge of the police can be used in two different situations

to    establish     probable        cause     even         when      the    arresting             officer

himself     does       not     have     sufficient                  personal       knowledge          to

independently       establish         probable         cause.             The   first        situation

arises    when     one       officer        with       personal           knowledge          of     facts

sufficient to establish probable cause orders another officer,

who does not have personal knowledge of those facts, to make an

arrest.     In that situation, it is clear that “so long as the

officer    who     orders      an    arrest        .   .    .       has    knowledge         of     facts

                                               11
establishing         probable        cause,         it       is   not     necessary      for    the

officers actually making the arrest . . . to be personally aware

of those facts.”                United States v. Laughman, 618 F.2d 1067,

1072-73 (4th Cir. 1980).                     In the second situation, an officer

without independent knowledge of facts sufficient to establish

probable cause makes an arrest, but the officer has been in

communication with a group of officers that collectively has

knowledge      of       facts      sufficient           to    establish       probable       cause.

“[W]hen    a     group        of   agents      in       close     communication        with     one

another determines that it is proper to arrest an individual,

the   knowledge          of    the    group        that      made      the    decision    may    be

considered in determining probable cause, not just the knowledge

of the individual officer who physically effected the arrest.”

Laughman, 618 F.2d at 1072 n.3. (quoting United States v. Woods,

544 F.2d 242, 260 (6th Cir. 1976); see also United States v.

Wells, 98 F.3d 808, 810 (4th Cir. 1996) (“[A]lthough the agent

who   actually          seized     the       weapon       pursuant       to   the   supervising

agent’s     instructions             had      no     personal           knowledge     that      [the

defendant      had      committed        a    crime],        it   is     sufficient      that   the

agents collectively had probable cause to believe the weapon was

evidence    of      a    crime     at    the       time      of   the    seizure.”).            Both

versions of the collective knowledge doctrine support finding

probable cause in this case.



                                                   12
       First, although Appellants claim that Jolliff only ordered

the stop of one vehicle, the record clearly demonstrates that

Jolliff initially ordered the officers to attempt to stop all

three vehicles.            After his command to “[t]ry to get all three

cars,” the dispatcher interfered and told Jolliff that he needed

to pick a vehicle.              (J.A. at 340.)             At that point, Jolliff did

not    retract    his      previous      command,          but    he     clarified     that        the

dealer was in the red car.                  Thus, because his initial order to

try    and    stop    all       three    cars        was    not        withdrawn,      Jolliff’s

knowledge may be imputed to the arresting officers.

       Moreover, even if Jolliff did retract his initial order to

“try to get all three cars,” the arresting officers need not

individually      have      personal        knowledge            of    facts     sufficient         to

establish       probable        cause.          The    record           indicates      that        the

arresting officers were in communication with Detective Jolliff

over    the   course       of   the     buy/bust:       the       officers       heard       Jolliff

state    that     “all      three       cars     [were]          involved”       in    the     drug

transaction,         and    they      had      personally             listened    to     a     radio

transmission that detailed Appellants’ involvement in the drug

transaction.         (J.A. at 340.)            And, of course, Detective Jolliff

had     witnessed       Appellants          engaged         in        the   formation         of     a

protective perimeter at the scene of a known drug transaction.

Because the arresting officers were in close communication with



                                                13
one another, we consider the collective knowledge of the group,

which is sufficient to establish probable cause.

                                         C.

       Because       the   officers   had    probable    cause    to   arrest    the

Appellants, we next consider the propriety of the searches that

led to discovery of the firearms.               Of course, “[o]nce suspects

occupying       an    automobile      have    been   arrested,     officers      are

permitted,      as    a    contemporaneous     incident    to    the   arrest,   to

search their persons.”             Dorlouis, 107 F.3d at 255.               Because

probable cause existed to arrest the Appellants, the officers

were justified in searching the persons of Bryant, Myers, and

Joy,    and   the     firearms   discovered     during    those    searches     were

properly admitted into evidence by the district court.

       The    circumstances      surrounding     the     discovery     of   Judge’s

firearm are slightly different, however, because that firearm

was discovered in the driver’s seat of the vehicle where Judge

had been seated.           Although a vehicle search incident to arrest

is generally unjustified unless “the arrestee is unsecured and

within reaching distance of the passenger compartment at the

time of the search . . . circumstances unique to the vehicle

context justify a search incident to a lawful arrest when it is

reasonable to believe evidence relevant to the crime of arrest

might be found in the vehicle.”                Arizona v. Gant, 129 S. Ct.

1710,    1719    (2009)     (internal    quotation      marks    omitted).       The

                                         14
record is unclear as to whether Judge was secured or within

reaching distance of his vehicle at the time of the firearm’s

discovery, but we find that it was reasonable for the officers

to believe that evidence relevant to Judge’s involvement in the

drug transaction might have been found in the vehicle.                              As

stated above, the officers knew that Judge had just been present

on the scene of a known drug transaction.                  The Supreme Court has

specifically acknowledged that drug offenses are the type of

offense for which it may be reasonable to believe that evidence

relating to the crime might be located in the vehicle.                             Id.

Because      the     officers      could     have    reasonably     believed       that

evidence relating to Judge’s involvement in the drug transaction

might   have       been    located    in   the    passenger    compartment    of   his

vehicle, the district court properly admitted the firearm into

evidence.



                                           III.

      “As      its         name      suggests,      probable      cause      involves

probabilities -- judgment calls that are tethered to context and

rooted in common sense.”              United States v. White, 549 F.3d 946,

947   (4th    Cir.        2008).      We   find   that,   given   the     information

available to the officers at the time of Appellants’ arrest, the

officers reasonably believed that Appellants had been involved



                                            15
in a felony relating to the drug transaction.    For the foregoing

reasons, the judgment of the district court is

                                                         AFFIRMED.




                               16